PER CURIAM.
The petitioner for habeas corpus was imprisoned under the sentence of a courtmartial for violation of the Articles of War punishing desertion and escape from confinement, 10 U.S.C.A. § 1530, 1541. The district judge on the hearing found that the court was properly constituted, that the accused had counsel appointed by the court and accepted by him, was fully heard, and that accused did not testify because, though advised of his right to do so by court and counsel, he elected to remain silent. These findings are supported by the record, and show a legal trial, if a habeas corpus court has any authority to review the proceedings of a courtmartial in these respects. The trial was reviewed and approved by the proper commanding officers.
The petitioner asserts in his notice of appeal that he was not lawfully a soldier, because he had been convicted of a felony in a State court and was on parole when he was inducted into the army, and thus was not a person subject to military law. No evidence on this question appears in the record, and the judge made no finding on it. The question cannot be considered.
Judgment affirmed.